United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3733
                                    ___________

United States of America,            *
                                     *
           Appellee,                 *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Eastern District of Missouri.
George Johnson, also known as George * [UNPUBLISHED]
Dewey Johnson,                       *
                                     *
           Appellant.                *
                                ___________

                            Submitted: May 5, 1999
                                Filed: May 10, 1999
                                    ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       George Johnson was convicted of being a felon in possession of firearms and
was sentenced as an armed career criminal. See 18 U.S.C. §§ 922(g)(1), 924(e). He
appealed, and on the government’s motion we remanded for resentencing. United
States v. Johnson, No. 98-1006, slip op. (8th Cir. Apr. 17, 1998) (unpublished per
curiam). After a hearing, the district court1 reimposed the original sentence. Johnson
again appeals, now arguing that the district court abused its discretion in denying the

      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
motion for mistrial he made immediately following a government witness’s unsolicited
statement that Johnson had “been in prison all his life.” Johnson argues that he had
stipulated to his status as a previously convicted felon and foregone his right to testify,
the witness’s statement was clearly prejudicial, and the court’s curative instruction was
insufficient. The government argues that Johnson waived this issue by not raising it in
his first appeal, and alternatively, that the district court did not abuse its discretion in
denying a mistrial after striking the testimony as unresponsive and instructing the jury
to disregard it.

       We agree with the government that Johnson waived this issue. See United States
v. Santonelli, 128 F.3d 1233, 1238 (8th Cir. 1997). In any case, Johnson has failed to
show that the district court abused its discretion in denying the motion for a mistrial.
See United States v. Hall, 1999 WL 170678, at *12 (8th Cir. Mar. 30, 1999).

       Accordingly, we affirm the judgment of the district court.

       A true copy.

              Attest:

                          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-